Citation Nr: 0311484	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease with arterio-hypertension, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1936 to 
February 1940 and from May 1940 to January 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA), regional office (RO) in Montgomery, 
Alabama.

The Board remanded the case in December 2000 for additional 
development. 

In a decision dated in December 2001, the Board denied the 
veteran's claims.  The veteran thereafter appealed that 
determination.  In December 2002, the United States Court of 
Appeals for Veterans Claims (Court), vacated and remanded the 
Board's December 2001 decision for action in accordance with 
the Joint Motion for Remand that formed the basis for the 
Court's Order.


REMAND

The Board's December 2001 decision denied the veteran's 
claims based on his failure to report for a VA examination 
scheduled at the VAMC Birmingham in March 2001.  The Joint 
Motion noted that the veteran had indicated that he was 
willing and able to report for a VA cardiovascular 
examination at the VAOPC in Huntsville, Alabama, or with a 
contract physician in that area.  In accordance with the 
Court's order and the Joint Motion for Remand, such an 
examination should be scheduled.

Additionally, the Board notes that the most recent 
supplemental statement of the case (SSOC) was issued in July 
2001.  Additional evidence has been added to the record since 
that time, and no waiver of RO consideration has been 
submitted.  The RO must review the evidence received since 
the July 2001 SSOC and adjudicate the claims considering the 
newly obtained evidence, as well as evidence previously of 
record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must schedule the veteran for 
a cardiovascular examination, either at 
the Huntsville, Alabama, VAOPC or with a 
contract physician in the Huntsville 
area, in order to assess the nature and 
extent of his arteriosclerotic heart 
disease with arterio-hypertension.  The 
claims folder, including a copy of this 
remand decision, should be made available 
for review by such examiner in 
conjunction with the examination.  X-
rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the examiner.

The findings must include a laboratory 
determination of METs by exercise 
testing.  A copy of the current 
Diagnostic Code 7005 should also be made 
available to the examiner for review in 
connection with this examination.  With 
regard to METs, the examiner must 
document the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent occurs.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
should be made.  The presence or absence 
of dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent should be noted.

The examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected disorders 
(arteriosclerotic heart disease with 
arterio-hypertension, duodenal ulcer, and 
peripheral vascular disease of the lower 
extremities) on his ordinary activity and 
his ability to procure and maintain 
employment.  The examination report 
should then be associated with the 
veteran's claims folder.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  

3.  The RO should readjudicate the 
veteran's claims for an increased rating 
for arteriosclerotic heart disease with 
arterio-hypertension, and for TDIU, 
taking into consideration the evidence 
obtained since July 2001.  If a benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  Thereafter, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




